Title: Hannah Phillips Cushing to Abigail Adams, 8 October 1798
From: Cushing, Hannah Phillips
To: Adams, Abigail


          
            My Dear Madam
            Hendricksons October the 8th. 1798.
          
          By letters received from Boston I was grieved to learn that you had been very ill. It would give me great pleasure to hear, that your health is perfectly restored. We have been roving to & from, since we had the pleasure of meeting you. We reached Philadelphia the 5th. of August & left it the 9th.; Court sitting only three days as the alarm of the prevailing fever had in that time become general. We returned to Middletown & passed the time with our Friends till the 22nd. of Sepr. when we departed for Trenton, where Mr Cushings Circuit begins; as the middle one falls to his lott. To avoid N York we crossed White plains to Dobb’s ferry, which is 26 miles above the City; & after staying there two nights without being able to cross, the wind continuing very high we went up 20 miles further to Kings ferry at Verplanks point where the river is not so wide & the boats better & after waiting there also two nights we safely passed the ferry, rejoicing as though we had been released from prison. Here we were reminded of some of the scenes of our revolution. On this side was Stony point where we landed, where Waine exhibited some traits of his boldness; on the other, a Mountain, on which Genl. Washington made his head quarters, with a natural Sofa on the top, which was shewn me by Mrs Verplank; 12 miles above is West point where Arnold turned traitor & a mile or two below, lay the Frigate which took him off—to his reward. The inhabitants on the other side

appear’d to be as ignorant of the Country on this, as I am of that beyond the Atlantick. Four miles from the ferry we came through the Clove, a notch of a small Mountain, & then had a good road through a fine cultivated country inhabited by Dutch people residing in stone houses one story high. They ride in open waggons. We met 19, containing whole families, going to meeting at Tappawn a small village 18 miles below Kings ferry. Thirteen miles further down is Hackensack, a hansome town near the head of the river of the same name. Thirteen more carry us in a straight, level, pleasant way, bordering on the extensive meadow of the Hackensack, to Newark. From Middletown here the inhabitants of N York were scattered & we some times found it difficult to be accommodated. Trenton is crouded with the Citizens of Philadelphia so much that we have taken up our residence here for some days. I have been in town once to see Mrs Pickering who was solicitous of my spending a few days there; & Mr Furman a neighbour offering us a room we intend to accept of it. Court sat only two days. The Grand Jury found three inditements for seditious words. One person only was taken who pleaded guilty, for saying somewhat like this—that if the French came he would join them & fight for a shilling a day, & would deliver up any that were inimical to them—& for D——g the P— &C. For which he was fined but forty dollars, being very poor. Judge Paterson is on the Eastern Circuit & is now at Vermont. What will become of the Southern I know not, as that was assigned to poor Judge Wilson. We hope however that Judge Iredel will attend the Court in N Carolina at least. The death of Mr Anthony (as also many others) is very much regreted. He discovered a nobleness of soul in declining to stand a candidate for Congress, when the Federal intrest would be divided by it. We expect to leave Trenton by the 19th. for Dover in the State of Deleware, where the Court is to sit the 27th.. From thence to Baltimore & lastly to Richmond; pleasing ourselves with the idea of passing a day or two with our good Genl. & Mrs Washington on our way. We hope the President enjoys good health. Please to present Mr Cushings respects with mine to him. My love to Mrs Smith & tell her that we had the pleasure of breakfasting with Col. Smith, the morning after we saw her & also of dining with him on our return from Philadelphia. I wish to be remember’d affectionately to Mrs Cranch Mrs Otis & Miss Smith.—
          To hear of your health & happiness my dear Madam next to that of seeing you will always give pleasure to your friend—
          
          After so long a time we hear that Mr Gerry is safely landed in England.
        